Name: 89/110/EEC: Commission Decision of 9 February 1989 terminating the review of anti-dumping measures concerning imports of low carbon ferro-chromium originating in South Africa, Turkey and Zimbabwe and confirming the expiry of those measures
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  competition;  cooperation policy
 Date Published: 1989-02-11

 Avis juridique important|31989D011089/110/EEC: Commission Decision of 9 February 1989 terminating the review of anti-dumping measures concerning imports of low carbon ferro-chromium originating in South Africa, Turkey and Zimbabwe and confirming the expiry of those measures Official Journal L 039 , 11/02/1989 P. 0033 - 0034*****COMMISSION DECISION of 9 February 1989 terminating the review of anti-dumping measures concerning imports of low carbon ferro-chromium originating in South Africa, Turkey and Zimbabwe and confirming the expiry of those measures (89/110/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Articles 9 and 15 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: (1) Previous procedure In June 1983 the Commission accepted (2) undertakings given in connection with the anti-dumping proceeding concerning imports of low carbon ferro-chromium originating in South Africa, Sweden, Turkey and Zimbabwe. In 1986 the Commission was informed that the Swedish exporter concerned in the proceeding was no longer involved in production of this material. In January 1988 the Commission gave notice (3) of the impending expiry of these undertakings pursuant to Article 15 of Council Regulation (EEC) No 2176/84 (4), which has subsequently been replaced by Regulation (EEC) No 2423/88. The undertaking given by the Swedish exporter duly expired on 22 June 1988 (5). (2) Review requests and initiation The Commission received in July 1987 a request for review lodged by the ComitÃ © de Liaison des Industries de Ferro-Alliages de la CEE, which represents the whole of Community output of the product concerned. The request alleged significant dumping and price undercutting by certain exporters, so that the existing undertakings were proving increasingly inadequate. Subsequent to the publication by the Commission in January 1988 of the notice of impending expiry of the measures at present in force, the Commission received a further request for review from the abovementioned complainant. This request alleged that there had been further gains of EC market share by exporters, obtained by substantial price undercutting, and that the ending of anti-dumping measures would lead to increased injury. The evidence presented of dumping and injury was considered sufficient to justify the initiation of a review, announced by a notice published in the Official Journal of the European Communities (6), and the Commission commenced an investigation, obtaining from the parties involved all information necessary for the assessment of dumping and injury. Pursuant to Article 15 of the above Regulation, the undertakings given by the South African, Turkish and Zimbabwean exporters remained in force pending the outcome of this investigation. (3) Product The product concerned is low carbon ferro-chromium with a maximum carbon content of 0,5 % and a maximum silicon content of 1,5 %. It falls within CN codes 7202 49 10 and 7202 49 50. (4) Results of the dumping investigation The investigation carried out by the Commission's services showed that no dumping on the part of exporters could be established for the reference period, which covered the calendar year 1987. (5) Withdrawal of review requests The complainant advised the Commission by letter dated 29 September 1988 that it was withdrawing the requests for review mentioned under 2. (6) Termination In these circumstances the Commission considers that this review proceeding should be terminated and that the undertakings remaining in force pending the outcome of the review should lapse forthwith. HAS DECIDED AS FOLLOWS: Article 1 The review of anti-dumping measures concerning imports of low carbon ferro-chromium originating in South Africa, Turkey and Zimbabwe is hereby terminated. Article 2 The undertakings given by the South African, Turkish and Zimbabwean exporters, which remained in force pending the outcome of the review, shall lapse with effect from the day following the publication of this Decision in the Official Journal of the European Communities. Done at Brussels, 9 February 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 161, 21. 6. 1983, p. 15. (3) OJ No C 1, 5. 1. 1988, p. 3. (4) OJ No L 201, 30. 7. 1984, p. 1. (5) OJ No C 307, 2. 12. 1988, p. 2. (6) OJ No C 57, 1. 3. 1988, p. 3.